Citation Nr: 1224350	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  10-13 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include a disorder manifested by anxiety.  

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	Andrew R. Rutz, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967 and from September 1970 to March 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board observes that the medical evidence of record documents a diagnosis of PTSD.  See, e.g., a private treatment record from P.R., Ph.D. dated in April 2012.  However, because the symptoms of PTSD are based on stressors which appear to be unrelated to the other psychiatric diagnoses of record, namely the diagnoses of anxiety, the claim for PTSD can be seen as distinct from the claim for an acquired psychiatric disorder to include a disorder manifested by anxiety.  (See Mittleider v. Brown, 11 Vet. App. 181 (1998), which stands for the proposition that where nonservice-connected symptoms cannot be separated from service-connected symptoms, all the symptoms are treated as service-connected).  Despite the fact that the Board will continue to address the PTSD as separate from the claim for an acquired psychiatric disorder to include a psychiatric disorder manifested by anxiety, the RO is reminded that in evaluating these disorders, the rule concerning the avoidance of pyramiding, pursuant to 38 C.F.R. § 4.14 (2011) must be followed.

The Veteran testified before the undersigned at a January 2011 hearing conducted via videoconference.  A transcript of the hearing is of record.  Additionally, evidence has been associated with the Veteran's claims folder accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ).  

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The competent and probative evidence of record is in equipoise as to whether the Veteran's current acquired psychiatric disorder other than PTSD is related to his military service.  


CONCLUSION OF LAW

The Veteran's currently diagnosed acquired psychiatric disorder other than PTSD, to include a disorder manifested by anxiety, was incurred in military service.  38 U.S.C.A. § 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a disorder manifested by anxiety. The Board will first discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

A VCAA notice letter was sent to the Veteran regarding his service connection claim in January 2008.  This letter appears to be adequate.  The Board need not, however, discuss in detail the sufficiency of the VCAA notice letter in light of the fact that the Board is granting the claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.

The Board further notes that the Veteran received proper notice as to degree of disability and effective date in the above-referenced January 2008 letter, as required by the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

As discussed below, the Board is granting the Veteran's service connection claim.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The RO will be responsible for addressing any notice defect with respect to the assignment of an initial disability rating and/or effective date when effectuating the award, and the Board is confident that the Veteran will be afforded appropriate notice under Dingess.

Accordingly, the Board will proceed to a decision on the merits as to the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a disorder manifested by anxiety.




Service connection for an acquired psychiatric disorder other than PTSD

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including psychoses, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011). 

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

The Veteran is claiming entitlement to service connection for an acquired psychiatric disorder other than PTSD, which he contends is due to his military service.  As to Hickson element (1), the medical evidence of record indicates a diagnosis of an acquired psychiatric disorder, namely anxiety disorder, not otherwise specified (NOS).  See, e.g., a private treatment record from H.M., Ph.D.  Hickson element (1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran's service treatment records document psychiatric treatment in November 1965.  At that time, the Veteran complained of nervousness and increased agitation with others.  Upon examination, the examining psychiatrist noted that the Veteran manifested a moderately high level of anxiety, lacked spontaneity, and was suspicious of others.  The Veteran was diagnosed with severe schizoid personality, bordering on psychosis, manifested by feelings of inadequacy, egocentricity, suspiciousness, poorly managed hostility, blunted affect and social withdrawal.  Additionally, the Veteran's report of medical history dated in September 1970 indicates complaints of depression and nervous trouble, and shortly upon admission to the military service in September 1970 he was rejected for officer flight training and denied entry into the flight class due to nervousness.  Indeed, a March 1972 report of medical history indicates complaints of nervous trouble and frequent trouble sleeping.  The remainder of the Veteran's service treatment records are absent any psychiatric treatment.  However, based on the documentation of in-service psychiatric treatment, the Board finds that Hickson element (2) has been met.

Turning to Hickson element (3), medical nexus, the record contains conflicting medical opinions which address the issue of medical nexus. 

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In support of his claim, the Veteran submitted a private treatment report dated in June and July 2010 from H.M., Ph.D.  Pertinently, Dr. H.M. noted the Veteran's in-service psychiatric treatment and his continued anxiety and episodes of panic and obsessive/compulsive thoughts.  After examination of the Veteran and review of his medical history, Dr. H.M. diagnosed the Veteran with anxiety disorder, NOS (with panic and obsessive compulsive features), and concluded that the "[the Veteran's] anxiety disorder 'at least as likely as not is service connected.'"  Dr. H.M.'s rationale for his conclusion was based on his finding that the Veteran continued to have symptoms of anxiety and obsessive ruminations about situations that occurred during his basic training and situations he observed while stationed in Hawaii.   

The Board adds that W.H., M.D. reported in a private treatment record dated in December 2009 that "I believe it is probable with a reasonable degree of medical certainty that this Veteran's anxiety was caused by his military service."  Dr. W.H.'s rationale for his conclusion was based on the Veteran's in-service psychiatric treatment in 1965 as well as his treatment of the Veteran and his report that the Veteran suffers from anxiety and elevated blood pressure.  Moreover, the Board notes the Veteran's statements of his continued anxiety and that he has submitted multiple lay statements of record from family and friends which document his continued nervousness and anxiety since his discharge from active duty indicating a continuity of symptomatology.    

In contrast to the private opinions, in June 2008, a VA examiner reviewed the Veteran's claims folder and examined the Veteran and, after diagnosing the Veteran with adjustment disorder NOS, he concluded that the Veteran's adjustment disorder is "less likely as not a result of or related to the mental health problems reported in military service."  The VA examiner's rationale for his conclusion was based on his finding that the Veteran's current symptoms are the result of dealing with the aftermath of a serious injury that his son incurred a few years ago which resulted in the Veteran and his wife caring for their son for a few years.  Moreover, the VA examiner noted that the Veteran was coping with establishing a new company after retiring successfully in September 2005 from a 22 year career as a senior illustrator.  He also reported that the Veteran's current symptoms are "quite mild" and are not significantly interfering in his psychosocial adjustment currently.  The Board further notes that personality disorders are considered to be congenital or developmental abnormalities, not disabilities for the purposes of service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011).    

The opinion of Dr. H.M. as well as the opinion of the VA examiner appear to have been based upon thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

Given both positive and negative nexus opinions of seemingly equal probative value, the Board finds that the evidence of record is in equipoise as to the matter of whether the Veteran's current acquired psychiatric disorder other than PTSD is related to his period of military service.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  As such, Hickson element (3), and thereby all three elements, has been satisfied.   

In conclusion, for reasons and bases expressed above, the benefit sought on appeal, entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a disorder manifested by anxiety, is granted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a disorder manifested by anxiety, is granted.


REMAND

Service connection for PTSD

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

During the pendency of this appeal, a new version of 38 C.F.R. § 3.304 was promulgated.  See 75 Fed. Reg. 39843 (July 13, 2010).  The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Because the Veteran's PTSD claim was appealed to the Board before July 13, 2010 and is being decided thereafter, the updated version of the law is applicable.  

When the Board addresses questions or issues that the RO did not previously consider, "the Board must secure a waiver from a claimant or otherwise determine that there would be no prejudice to the claimant by proceeding to adjudicate the question or issue."  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Similarly, where the Board considers law not previously considered by the RO, the Board is required to notify the claimant and indicate that consideration of this law may result in a decision adverse to the claimant.  See 38 C.F.R. § 20.903(b) (2011) (requiring Board to "notify the appellant and his or her representative" of its intent to consider a law not considered by RO, where consideration "could result in denial of the appeal").  McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).  

In this case, the Veteran has not been advised of the new version of 38 C.F.R. § 3.304(f).  On remand, he should be so notified.  

The Veteran contends that he has PTSD due to stressors incurred during military service.  Specifically, he reported that he was assaulted by two or three drill sergeants and brutally beat up until he passed out.  Additionally, he witnessed a fellow soldier dramatically commit suicide by leaping from a third floor window and saw the mangled body and face of the victim.  He stayed with the soldier until help arrived, but the soldier died at the hospital.  Finally, he witnessed a fellow soldier drown, saw the resuscitation efforts fail, and then the dead soldier's wife arrived on the scene and was highly distraught.  

The Veteran's claimed stressors have not been submitted to the United States Army and Joint Services Records Research Center (JSRRC) [formerly the United States Armed Service Center for Unit Records Research (CURR)] by the RO.  Because the Veteran has provided sufficient details about the alleged stressors, the Board finds that a remand is necessary in order to attempt verification of the reported stressors.  

Accordingly, the case is REMANDED for the following action:

1. The RO should notify the Veteran of the recent changes to 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843 (July 13, 2010).

2. The RO should contact the Veteran and ask that he clarify when and where each of his stressors occurred that caused his current PTSD.  The Veteran should also be asked to provide any additional corroborating evidence he may have pertaining to the alleged stressors experienced during his military service.  The RO should also request that the Veteran identify any recent medical examination and treatment records pertaining to his PTSD.  The RO should take appropriate steps to secure any records so identified and to associate them with the Veteran's VA claims folder.

3. The RO should then review the file and prepare a summary of the Veteran's claimed stressors, including his assertion that he was assaulted by his drill sergeants, his witnessing of a soldier commit suicide, and his witnessing of a soldier drown.  This summary, together with a copy of the Veteran's DD Form 214 and any other documents the RO deems to be relevant, should be sent to the U.S. Army & Joint Services Records Research Center (JSRRC).  That agency should be asked to provide any information that might corroborate the Veteran's alleged stressors.

4. After undertaking any additional development which it deems to be necessary, the RO should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


